Citation Nr: 1427552	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-31 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for left shoulder bursitis with post-operative degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1962 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Denver, Colorado, that denied a disability rating in excess of 20 percent for service-connected left shoulder disability.  The Veteran timely appealed.

In January 2010, the Veteran testified before a Decision Review Officer at the RO.  A transcript is included in the claims file.  In April 2014, the Veteran and his wife testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the Virtual VA claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder, nerve disorder of the left upper extremity,  lower back disorder, hypertension, erectile dysfunction, tinnitus, hearing loss, shoulder scars, bilateral knee disorder, and a right foot disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

During his April 2014 hearing, the Veteran reported he underwent surgery on his left shoulder in May 2013, and was treated by physical therapy though November 2013.  He last underwent a VA examination in November 2010.  Although there are VA progress notes in the Virtual VA claims file dated through September 2013, including surgical and some physical therapy notes, the Veteran was not afforded a new VA examination to ascertain the level of severity of his shoulder disability following his surgery.

Therefore, another VA examination is necessary to determine the nature and severity of the Veteran's left shoulder disability.  The Board notes the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical care providers who treated the Veteran for his left shoulder disability since September 2013.

After securing the necessary releases, the RO should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination, for evaluation of the service-connected left shoulder disability.  The entire claims file, access to Virtual VA, and a complete copy of this remand must be made available to the examiner(s), and the report of the examination(s) should note review of the file.  All appropriate tests should be accomplished, and all clinical findings should be reported in detail.

The examiner is also asked to specifically comment on the degree of severity of the Veteran's service-connected left shoulder disability to include any effect on his employment and activities of daily living.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If any benefit sought is not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



